Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 1 of 12




               EXHIBIT B
              Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 2 of 12


   HTZI
TRANSPERFECT




                                                 CERTIFICATION

       Transperfect is globally certified under the standards lso 9001:2015 and lso 17100:2015. This
       Translation Certificate confirms the included documents have been completed in conformance with the
       Quality Management System documented in its lso process maps and are, to the best knowledge and
       belief of all Transperfect employees engaged on the project, full and accurate translations of the source
       material.

                                 Agreement dated 28 April 2010 -"The Preliminary Share Restructuring
       File Name(s):
                                 Agreement"
       Source Language(s)        Simplified chinese

       Target Language(s)        English




       Authorized Signature:
                                                                                 cE=mamaQ)J,L`T
                                                                                   ffamss:,ii-`:.```


                                                                                                  `\,)




                                                                         ng=             /I,\=/




    TRANSPERFECT TRANSLATIONS LIMITED    UNITS 1704-5,17F, UNIVERSALTRADE CENTRE, 3-5A ARBUTHNOT ROAD, CENTRAL, HONG KONG
                                  T +852 2292.9900 F +852 2545.7781   WWW.TRANSPERFECT.COM
                                                OFFICES IN 90 CITIES WORLDWIDE
           Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 3 of 12
     [Original handwritten text is indicated in italics]
Document Evidence 1                                                           Fen Ke Wen Jun
                                       Agreement on the Implementation of

                                "The Preliminary Share Restructuring Agreement"



    This agreement is entered into by the foll owing parties on 28 April 20 I 0:

    (A) Oasis Investment Group L imited, a company limited by shares incorporated in the British Virgin
        Islands, with reg istered address at [ ] (hereafter referred to as "Oasis In vestment");

    (B) Ms Naifen YU, a American citizen ; USA passport number: 7107 141 18 and mailing address at
        Room 419, Oasis B ui lding, 55 5 West Zhongshan Road, Shanghai, postcode: 200051 ;

    (C) Ms Naiwen YU, a Chi nese citi zen; Chinese ID card number: 31010 11963 04040864 and mail ing
        address at Room 419, Oasis Building, 555 West Zhongshan Road, Shanghai, postcode: 20005 1;

    (D) Ms Naijun YU, a Chinese citizen; Chinese ID card number: 310106197207062822 and mail ing
        address at Room 4 19, Oasis Building, 555 West Zhongshan Road, Shanghai, postcode: 20005 1;

    (E) Mr Zhengguang KE, a C hinese citizen; Chinese ID card number: 3 10 109 195601033237 and
        mailing address at Room 419, Oasis Building, 555 West Zhongshan Road, Shanghai, postcode:
        200051 ;

    (F) Mr Hongbiao XU, a Chi nese citizen; Chinese ID card number: 31 01 041 96403 192854 and mail ing
        address at Room 41 9, Oasis Building, 555 West Zhongshan Road, Shanghai, postcode: 20005 1;

    (G) Cheergain Internati onal Group Limited, a company limited by shares incorporated in the British
        Virgin Islands w ith its registered address at [ ];

    (H) Focus Town Lim ited, a company li mited by shares incorporated in the British V irgin Islands w ith
        its registered address at [ ];

    (I) Greencourt Properties Limited, a company limited by shares incorporated in Hong Kong w ith its
        registered address at [ ] (hereafter referred to as "Greencourt Properties");

    (J) Shanghai Oasis Kech uang Shengtai Keji Limited, a company limited by shares incorporated in
        Fengxian Di strict, Shanghai with its registered address is [ ] (hereafter referred to as "Oasis
        Kechuang").




     AP_Legal -104479225.1
     Case
[Original    8:18-cv-03546-PWG
          handwritten text is ind icated inDocument
                                            italics]         35-2 Filed 03/04/19 Page 4 of 12

                                                                                Fen e Wen Jun

Ms Naifen YU, Ms a iwen YU and Ms Naijun YU are collective ly refen-ed to as the "Controlling
Shareholders" of Oasis Investment; Mr Zhengguang KE ( or Cheergain Inter ational Group Limited
owned by him) and Mr Hongbiao XU (or Focus Town Lim ited owned by him) are collectively
referred to as the "1\~on-controlling Shareholders" of Oasis Investment:. Oasis Investment, the
Controlling Share alde rs and the Non-controlling Shareholders, when they are addressed ind ividually
each is referred to as a "Party", and collectively as the "Parties".

Whereas:

1. T he Controlling Shareho lders and the Non -controlling Shareholders had adopted the "Shareholder
      Resolutions" regarding share restructuring on 24 March 2009, a d signed the "Meeting Minutes"
      o 4 September 2009 and the "Preliminary Share Restructuring Agreement" (the "Restructuring
      Agreement") on 9 Novem ber 2009. The above three documents set out the basic principles and
      transaction framework for Oasis Investment's repurchase of shares held by the Non-controlling
      Shareholders.

2. Under clauses 2. 1 and 2.2 of the Restructurin g Agreement, Oasis Investment is to pay repurchase
      consideration that shall consist of an amount in foreign currency 1vhich amount shall be
      equivalent to RMB 250 mi llion, plus I 00% of the equi ty in hanghai [Greencourt] Four-Season-
      Flower-City Property Development Co., Limited (hereafter referred to as "SJHC"). Issues
      relating to the repurchase payment schedule and payment method ..ere agreed to be negotiated
      separately by the Parties.

3. In order to address the issues relating specifically to the repurchase, complete all the transactions
      specified in the Restructuring Agreement as soon as possib le, and to redu e the transaction cost as
      we ll as time cost fo r all the Parties involved, the Parties agree to sign th is agreement to specify the
      repurchase price, the payment schedule, the payment method and any ofoer issues involved.

After amicable negotiations, all Parties unanimous ly reached the fo llowing ciecisions:

Artic le I         Equity Transfe r Prior to the Repurchase by Oasis Investment

1.1          Due to commercial needs, Mr Zhengguang KE decided to tra sfer his equity in Oasis
             Investment to Cheergain International Group Limited, and Mr Hongbiao XU to transfer his
             equity in Oas is Investment to Focus Town Limited . Afte r the completion of the
             aforement ioned transfer, Oasis Investment is to repurchase its shares held by Cheergain
             International Group Limited and Focus Town Limited (hereafter, the aforementioned
             arrangeme t is to be referred to as the "Equity Transfor Prior to the Repurchase"). Oasis
             Investment and the Controlling Shareholders agreed to the afo rementioned arrangement and
             are will ing to prov ide the necessary assi stance.

1.2          Non-controll ing Shareholders are responsible for the tax and expenses associated with the
             aforementioned Equity Transfer Prior to th e Repurchase.




                                                         2
AP_Legal - 104479225.l
        Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 5 of 12
[Original handwritten text is ind icated in italics]
                                                                          Fen Ke Wen Jun

Article 2         Oasis Investment' s Repurchase Consideration

2.1         Cash Consideration and its Payment Arrangement. Under the Restructuring Agreement, the
            cash component of Oasis Investment' s repurchase consideration is an amount of foreign
            currency wh ich is equivalent to RMB 250 million ("Cash Considerat ion" ). All parties agree
            that when the actual payment is made, the amount of Cash Consideration is to be adjusted
            accord ing to the fo ll owing:

2.1.1       An amount of approxi ately RMB 4 1 million resulting from previous transactions for
            which the on-controll ing Shareholders shall be held liable shall be deducted fro m the
            Cash Consideration;

2.1.2       A conditional payment of a one-off additional compensation in the amount of RMB 30
            million ("Add itiona l Compensation") that Oasis Investment and the Controll ing
            Shareho lders are wi ll ing to pay shall be added to the Cash Consideration. The condition for
            this Additional Compensation is that Oasis Investment's share repurchase and payment of
            consideration will be completed pursuant to the provisions of the Restruct uring Agreement
            and thi s 5t:l-Wlemental agreement, and there is no major dispute between the Parties.

2.1.3       All parties agreed that, fo llowing the signing of this Agreement, when the payment of the
            relevant equity co nsideration is to be made and when the amou nt of Cash Consideration is
            to adjusted, the parties would then sign a supplementary agreement.

2.1.4       All parties agreed that the cash portion of the repurchase consideration shall be divided into
            two equal po1tions in Hong Kong dollars in Hong Kong and paid in full and on time to the
            bank accou nts of Cheergai n International and Focus Town Limited prov ided by the Non-
            controll ing hareholders at the time as determined in the article below.

2.2         Conditions and Schedu le for the Payment of Cash Consideration

2.2.1       All Parties agree that the cash component of the repurchase is to be paid according to the
            following schedu le:

(I)         Hong Kong dollars equivalent to RMB 80 million ("151 Payment") is to be paid withi n 10
            days once th e fol lowing prerequisites are met:

            (a)   All Parties have signed this Stipplemental agreement;

            (b)   Non-controll ing Shareholders have signed the Resoluti on of Oasis Investment
                  Shareholders' Meeting on the repurchase of the Non-contro ll ing Shareholders' equity.

(2)         Hong Kong d llars equivalent to RMB 20 million ("2"d Payment") shou ld be paid before 30
            June 2011.




                                                       3
AP_Legal -104479225.1
       Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19   Page 6 of 12
                                                        Fen Ke Wen Jun
[Original handwritten text is indicated in italics]


(3 )      The remam mg amount equivalent to RMB 150 mill ion in Ho g Kong dollars ("3rd
          Payment"), bei ng the final payment subject to those adj ustments agreed to or confirmed by
          all Parties under provisions of Article (4) below) is to be paid by 31 December 2012 once
          the foll owi ng prerequisites are met:

          (a)    SJHC ' s equity transfer being approved by the government and the registration of the
                 transfe r being completed;

          (b)    Oasis Investment completing the registration of the change of shareholders that is
                 necessary for the repurchase of the Non-contro lling Shareholders' equity;

          (c)    Non-controlling Shareholders and Controlli ng Shareholders reach ing an agreement
                 on the payment arrangement in respect of the Cash Consideration and various
                 adjustments to the amount specified in the aforementioned Art icle 2.1;


          (d)    Non-controlling Shareholders confirming that the payment of equity consideration
                 specified in Article 2.3.5 below being completed and there being no dispute among
                 all part ies;

          (e)    Both of the Shanghai Real Estate Sale and Purchase Contract mentioned in Article
                 3. I and the Shanghai Real Estate Presale Contract mentioned in Article 3.2 being
                 signed and the registration of transfer [of ownersh ip] or t e registration of presale
                 w ith the Real Estate Registration Authority bei ng completed .

(4)     Adjustments to th e Amount of Cash Consideration

All Parties agree that, before the payment of the 3rd Payment, under prov isions of the following
Art icles, all parties shall calculate and determine the adjustments to the amou t of Cash Consideration,
and take the adj usted amount as the final amount for purposes of the 3'd Payment.

          (a)    Under the provisions of the Restructuring Agreement and this agreement, Oasis
                 Invest ent and Controlling Shareholders shall use I 00% of JHC ' s equity as part of
                 the share repurchase consideration ("Equity Con sideration"). If under any laws and
                 regu lat ions, such equity transfer must indicate a price and that this price must actually
                 be paid, the actual amount ( net amount after de · uction of tax and fees) paid by the
                 Non-Control li ng Shareho lders to Oasis Investme t and the Controlling Shareholders
                 fo rt e equity transfer shall be added to the Cash Considerat ion;

          (b)    T he sharing of the amount stipulated in Articles 2.1 .1 and 2.1 .2 above shall be
                 reflected in the final amount of the 3rd Payment;

          (c)    Under provisions of other Articles of this agreement, al l tax and expenses that shall
                 be paid by the parties shall be reflected in the fin al amount of the 3rd Payment.




                                                      4
AP_Legal - 104479225.l
        Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 7 of 12
[Original handwritten text is indicated in italics]
                                                                              Fen Ke Wen Jun



2.3        Payment Method of Equity Consideration . According to the Restructuring Agreement, the
           equity portion of Oasis Investment's repurchase consideration is calculated as I 00% equity
           of Shanghai Greencourt Four-Season-Flower-City Property De velopment Co., L imited
           ("Equity Consideration") . Such Equity Consideration shall be pai d in the fo llowi ng
           methods :

2.3.1      Oasis Investment has newly incorporated Shibang Company Ltd ("Shibang Company") in
           Hong Kong a nd has arranged for Shi bang Company to acqu ire 80% of the equity interest in
           Shanghai Greencomt Four-Season-Flower-City Property Deve lopment Co., Limited
           (hereafter referred to as "SJHC") held by Greencourt Properties Limited, a subsidiary of
           Oasis In vestment in Hong Kong. After the completion of the said equity acquisition, Oasis
           Investment shall sign the "Equity Purchase Option Agreement" with Cheergain
           International Group [Limited] and Focus Town Limited and agree that upon the expiration
           of the entrustment period mentioned in Article 2.3 .2 below, 100% of the equity of Shibang
           Company shall be transferred to Cheergain International Group [Lim ited] and Focus Town
           Limited at a cons ideration of HKD I.

2.3.2      All Parties Agree That: After Oasis Investment's signing of the Eq uity Purchase Option
           Agreement fo r t e equity transfer of Shibang Company to Cheergain International Gro up
           Limited and Focus Town Li mited, Greencourt Properties is to sign the relevant Entrustment
           Agreement with Cheergain Internati onal Group Limited and Focus Town Limited. This
           agreement sha ll stipulat that: (I) Cheergain International Group Limited and Focus Town
           Limited are entrusted by Greencourt Properties to manage Shibang Company and to
           exercise the shareholders' rights on its behalf for three years (the "entru stment period"); (2)
           during the entrustment eriod, the Non-controlling Shareholders are responsible fo r all the
           debts and claims, risks and liabi lities of Shibang Company and SJHC. If for any reason the
           Controlling Shareholders, Oasis Investment or Greencourt Properties are required to bear
           the debts and claims, risks and liabilities of Shibang Company or SJHC dur ing the
           entrustment term, the Non-controlling Shareholders are requi red to fu lly compensate the
           Controll ing hareholders, Oas is Investment and Greencourt Properties.

2.3.3      The remaini ng 20% of the equity of SJHC currently hel d by Oasis Kechuang Shengtai
           Limited, a subsidiary of Oasis Investment, is to be transferred to a domestic com pany in
           China appointed by the No n-controlling Shareholders ("Onshore Payment of Equity
           Consideration"). If under the laws of the People's Republic of China, an act al payment of
           consideratio is required to be made for such equity transfer, the provisions of the
           abovementi oned A1tic le 2.2 .1 (4)(a) shall apply.

2.3.4     All Parties Agree That: The Non-controlling Shareholders shall be responsible for all the
          tax and expenses incurred due to the Onshore Payment of Equ ity Consideration, as well as
          the tax and expenses incurred offshore due to the entrustment arrangement made by
          Shibang Com pany and the eq uity transfer of Shibang Company to Cheergain International
          Group Limited and Focus Town Limited . Apart from th is, the sharing of the tax and
          expenses relating to the payment of Equity Consideration is to be negotiated by all the
          Parties in due course. All procedures relating to the onshore and offshore payment of Equity
          Consideration, such as applications, registrations and government procedures, etc. are to be



                                                      5
AP_Legal - 104479225.1
      Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 8 of 12
[Original handwritten text is indicated in italics]


          undertake by the Non-controlling Shareholders whi le t e Controlling Shareholders and
          Oasis Investmen t are to provide the necessary assistance.




                                                      6
AP_Legal - 104479225.1
        Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 9 of 12
[Original handwritten text is ind icated in italics]
                                                                             Fen Ke Wen Jun

2.3.5      As a resu lt of Oasis Investment and the Controlling Shareholders havi ng already transferred
           the management ri ghts of SJHC to the Non-controlling Shareholders before this agreement
           is signed, all Parties agree that, upon Oasis Investment and the Controlling Shareholders
           having signed the Equity Purchase Option Agreement specified in the aforementioned
           Article 2 .3.1 and the Entrustment Agreement specified in Article 2.3.2, the payment of
           Equity Consideration is to be deemed as complete.

Article 3 Other    Agreements      Relating    to   Oasis   Investment' s   Repurchase   and   Repurchase
           Considerati n

3.1        Within 30 days of the signing of th is agreement, Oasis Investment and the Contro ll ing
           Shareho lders shall procure a subsidiary, namely, Shanghai Greencourt Real Estate
           Development Lim ited to sign the "Shanghai Real Estate Sale and Purchase Contract" with
           the Non-controlling Shareholders or their nominated third party, and undertake to transfer
           approximate 8000 m2 of commercial space which shall meet the appropriate de livery
           standards (specifically, the property includes approximately 6000 m 2 of commercial space
           on the th ird level along the streetside of Phase I of Greencourt Sun City Com mercial
           Building, and all the commercial space of approximately 2000 m 2 of the west side of the
           Central P laza of Phase 2 of G reencourt Sun City) at the Ji uting Greencourt Sun City Real
           Estate Project in Songjiang D istrict, to the Non-controlling Shareholders or their nomi nated
           third party. For the avoidance of doubt, (1) when the Shangha i Real Estate Sale and
           Purchase Contract is signed, Oasis Investment and the Controlli ng Shareholders shall
           transfer the right to use such commercial space to the Non-contro ll ing Shareholders or the ir
           nominated th ird party, and the Non-controlling Shareholders or thei r nominated thi rd party
           are to receive rental income and other earnings after the transfer; and (2) by 30 Ju ne 20 11,
           Oasis Investment and the Controlling Shareholders shall transfer the ownership of such
           commercial space to the Non-controlling Shareholders or the ir nom inated third party.

3.2        At the ti me of signing the aforementioned "Shanghai Real Estate Sale and Purchase
           Contract", JHC shall sign the "Villa Order Contract" with Oasis Investment and the
           Controll ing hareholders, to tran sfer the SJHC-developed two A2-type villas (buildi ng area
           of approximately 1200 m 2 each as set out on a building plan, which building plan Oasis
           Investment and the Controll ing Shareholders have received and have been notified of the
           delivery standards, and both confirmed the actual price as stated below) located on the
           Central Island, Peninsula Vi lla Project, Fengpu Industrial Area, Fengxian District, Shanghai
           City, to Oasis Investment or their nominated third party once the villas meet the del ivery
           standards. f or the avoi dance of doubt, the Non-controlling Shareholders shall procure
           SJHC to sign the "Sha ghai Real Estate Presale Contract" with Oasis Investment or the
           third party nominated by the Controlling Shareholders on 30 June 2011 and to comp lete the
           presale registration of such villas.

3.3        All Parties Confirm: the properties involved in the aforementioned "Shanghai Real Estate
           Sale and Purchase Contract" and the "Villa Order Contract" (or the Shanghai Real Estate
           Presale Contract) are all priced at RMB 72 million . Because the prices of the properties
           involved are eq ual, fo r the purposes of this agreement, the considerations under the
           contracts are to be set off against each other (whether or not such offset is plausible from an
           accounting perspective, and that the Parties agree that no actual payment is to be made).




                                                       7
AP_Legal - 104479225.1
     Case
[Original   8:18-cv-03546-PWG
          handwritten                   Document
                      text is indicated in italics]       35-2 Filed 03/04/19
                                                                         Fen Ke Page  10 of 12
                                                                                Wen Jun


3.4         Brand Name: From the date when this agreement is signed, all the brand names and other
            intellectual property of Oasis Investment and its subsidiaries are to be owned by the
            Controll ing Shareholders, except with respect to SJHC and its property naming rights, logo,
            trade mark which have been obtained by the Non-controll ing Shareholders under this
            agreement (and only to be used within the current business scope of SJHC, and not to be
            used for any ew business). Without the approval of the Controlling Shareholders, the Non-
            controll ing Shareho lders shall not continue to use such brand n~mes and other intellectual
            property.

3.5         Appointments: The Parties agree that from the date when the I st Pay ment is paid, the Non-
            controll ing Shareholders shall be considered to have res igned from all the positions they
            ho ld in Oasis In vestment and its subsidiaries ( except the positio s they hold in SJHC), and
            the Controll ing Shareholders shall be considered to ave resigned from all the positions
            they hold in SJHC. Under provisions of this Article, Oasis Investment and its subsidiaries
            may complete procedures relating to the change of directors, supervisors and other posts.

3.6         Related party transactions: With effect fro m the sign ing of this agreement, the related party
            transact ions between SJHC and Oasis Investment and thei r subs idiaries shall be terminated;
            all pre-ex ist ing debts and claims shall be settled with in one month. This excludes situations
            that are otherwise stipulated in this agreement.

3.7         Promise: The Non-controlling Shareholders promise not to make any claims against Oasis
            Investment, the Controll ing Shareholders and the ir subsidiaries w orldwide on the condition
            that this agreement is fully and timely fu lfil led .

3.8         SJHC's business documents, license and company seal shall be transferred to the Non-
            controll ing Shareholders once the 1st Payment is paid.

Article 4         M isce llaneous

4.1         For matters not addressed in this Agreement, the st ipul ation s of the Restructuring
            Agreement shall prevail. For matters not addressed in the Restructuring Agreement and this
            Agreement, the parties concerned shall enter into upplementary agreements through
            friendly negotiations, and those supplementary agreements and t his Agreement shall have
            the same effect.

4.2         Any conflicts, disputes and claims resulting from this ag:re m nt or related to this
            agreement, breach of contract, termination of contract and void of contract (hereafter
            referred to as "disputes") shall be dealt with through am icable negotiati ons by all Parties. If
            the negotiat ion fails , any Party is entitled to submit the dispute to the Hong Kong
            International Arbitration Centre for arbitration . The arbitratio is to be conducted in
            Chinese. The arbitration tribunal is to consist of three arbitrators. Oasis Investment and the
            Controlli ng Shareholders are entitled to nomi nate one arbitrator, the Non-controlling
            Shareholders are entitled to nominate another arbitrator, and the th ird arbitrator, who will be
            the chief arbitrator, is to be nominated by the Chairperson of the Hong Kong International
            Arbitration Centre. The outcome of arbitration is final and bind ing on all Parties.

4.3         This agreement is to take effect on the date when it is signed.




                                                      8
AP_Legal -104479225.1
      Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 11 of 12
[Original handwritten text is indicated in italics]                            Fen Ke Wen Jun


4.4     This agreement is written in Chinese and has ten copies; each Party ho lds one copy.



Signed by:

Oasis Investment Gro p Limited

[signature]                                               [signature]

Naifen YU                                                 Zhengguang KE




[signature]                                               [signature]

Naiwen YU                                                 Cheergain International Gro up Limited



[signature]                                               [signature]

Naijun YU                                                 Hongbiao XU



[signature]                                               [signature]

Greencourt Properties L imited                            Focus Town Limited




Shanghai Oasis Kechuang Shengtai Keji Limited (seal)

[illegible seal]




                                           For and on behalf of Oasis Investment Group Limited

                                           [signature]

                                           Authorised Signature(s)




                                                      9
AP_Legal - 104479225.1
Case 8:18-cv-03546-PWG Document 35-2 Filed 03/04/19 Page 12 of 12
